DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0092094) in view of Wafer (US 4013984).
In re claim 1, Lee, in figures 1-4, discloses a relay comprising: 5 a first fixed contact; a second fixed contact (contacts 130); a movable touch piece (140) including: a first movable contact that is disposed facing the first fixed contact, and 10 a second movable contact that is disposed facing the second fixed contact, the movable touch piece being disposed so as to be movable in a contact direction in which the first movable contact and the second movable contact come into contact with the first fixed 15 contact and the second fixed contact and a separation direction in which the first movable contact and the second movable contact separate from the first fixed contact and the second fixed contact (as seen in figures 1-2); a drive device disposed in the contact direction with respect to the movable touch piece and configured to generate a driving force for moving the 20 movable touch piece; a drive shaft (161) extending in a 
In re claim 2, Lee, in figures 1-4, discloses a spring (180) configured to urge the movable touch piece in the separation direction.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0092094) in view of Wafer and Yamamoto et al. (US 7859373).
In re claim 3, Lee/Wafer teaches the claimed invention except for the second case. Yamamoto however teaches that it is known to have a second case (21) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted a second case as taught by Yamamoto for the device of Lee/Wafer to further insulate the structure.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837